Citation Nr: 0838362	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
(SMC) on the basis of the need for higher level aid and 
attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran has active service from March 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim of entitlement to a higher rate of SMC on the basis of 
the need for higher level aid and attendance.

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Jackson, Mississippi.  
A transcript of the hearing has been associated with the 
claims file. 


FINDING OF FACT

The veteran is shown to be, as a result of his service-
connected disabilities, in need of a higher level of aid and 
attendance.


CONCLUSION OF LAW

The criteria for a higher rate of SMC on the basis of the 
need for higher level of aid and attendance are met.  38 
C.F.R. §§ 1114(r)(2), 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Special Monthly Compensation for a Higher Level of Aid and 
Attendance

The veteran maintains that he is entitled to a higher rate of 
SMC on the basis of the need for higher level aid and 
attendance.

The basic criteria for the higher level of aid and attendance 
allowance is specified in 38 C.F.R. § 3.352(b)(1).  A veteran 
is entitled to the higher level aid and attendance allowance 
authorized by 38 U.S.C.A. § 1114(r)(1)(2); 38 C.F.R. § 
3.350(h), in lieu of the regular aid and attendance allowance 
when all of the following conditions are met:  (i) the 
veteran is entitled to the compensation authorized under 38 
U.S.C.A.             § 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C.A.       § 1114(p); 
(ii) the veteran meets the requirements of entitlement to the 
regular aid and attendance allowance; and (iii) the veteran 
needs a "higher level of care" than is required to establish 
entitlement to the regular aid and attendance allowance, and 
in the absence of the provision of such higher level of care 
the veteran would require hospitalization, nursing home care, 
or other residential institutional care.
Thus, a veteran is entitled to special monthly compensation, 
above the rate provided by 38 U.S.C.A. § 1114(r)(1) when, in 
addition to the need for regular aid and attendance, he or 
she is in need of a higher level of care.  VA regulations 
provide examples of what services constitute "personal 
health-care services," and define the classes of persons who 
may provide such services.  The provisions of 38 C.F.R.      
§ 3.352(b) are as follows:

Need for a higher level of care shall be considered to be 
need for personal health-care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health-care professional.  
Personal health-care services include, but are not limited 
to, such services as physical therapy, administration of 
injections, placement of indwelling catheters, and the 
changing of sterile dressings, or like functions which 
require professional health-care training or the regular 
supervision of a trained health-care professional to perform.  


A licensed health-care professional includes, but is not 
limited to, a doctor of medicine or osteopathy, a registered 
nurse, a licensed practical nurse, or a physical therapist 
licensed to practice by a State or political subdivision 
thereof.

The term "under the regular supervision of a licensed health-
care professional," as used in paragraph (b)(2) of this 
section, means that an unlicensed person performing personal 
health-care services is following a regimen of personal 
health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b)(3).  A person performing 
personal health-care services who is a relative or other 
member of the veteran's household is not exempted from the 
requirement that he or she be a licensed health-care 
professional or be providing such care under the regular 
supervision of a licensed health-care professional.  38 
C.F.R. § 3.352(b)(4).

It is pertinent to note that the provisions regarding the 
basic criteria for a higher level aid and attendance 
allowance are to be strictly construed.  This higher level 
allowance is to be granted only when the veteran's need is 
clearly established, and the amount of services required by 
the veteran on a daily basis is substantial.  38 C.F.R. § 
3.352(b)(5).

Currently, the veteran's service-connected disabilities 
include myelitis, penetrating shell fragment wound to right 
lumbar with paralysis of lower extremities, loss of bowel and 
bladder sphincter control, erectile dysfunction, rated at 
one-hundred percent disabling, and chondromalacia, torn 
rotator cuff, and degenerative changes, left shoulder, and 
status post removal cyst and distal clavicle resection with 
degenerative changes, right shoulder, both associated with 
myelitis, penetrating shell fragment wound to right lumber 
with paralysis of lower extremities, loss of bowel and 
bladder sphincter control, erectile dysfunction, and rated at 
ten percent disabling each.  No other condition has been 
service-connected.  

Effective October 1, 1958, the veteran has been entitled to 
additional aid and attendance allowance under 38 U.S.C.A. § 
1114(r)(1) and 38 C.F.R. § 3.350(h), subject to provisions of 
38 C.F.R. § 3.552(b)(2), on account of entitlement under 
subsection 38 U.S.C.A. § 1114(o) and being in need of regular 
aid and attendance.  

In his June 2007 testimony before the Board, the veteran 
reported that he has an electric lift over his bed and over 
his bathtub and his wife must lift him to and from the chair.  
The veteran reported that his wife assists him with his 
catheter approximately every four hours.  The veteran's wife 
and the veteran reported that approximately one to two times 
per month, the veteran requires his wife's assistance in 
administering enemas.  The veteran reported that his wife 
assists him in the wants of nature, including digital 
emptying of the veteran's bowels.  The veteran's wife 
reported that she administers the veteran's medications.  

Report of VA examination in August 2006 indicates that the 
examiner reported that the veteran lives in a two-story home 
equipped with a ramp and a small elevator.  The examiner 
determined that there was a frequent need for assistance in 
adjusting an orthopedic or prosthetic appliance.  The 
examiner determined that the veteran was unable to leave his 
home without the assistance of another person, and that he 
was unable to operate a specialized van or his hoist without 
assistance.  The examiner determined that the veteran 
experienced total paralysis in the hip flexors, knee 
extensors, ankle dorsiflexors, long to extensors, and ankle 
plantarflexors.  The examiner determined that pressure 
mapping was indicated because of the body type of the veteran 
predisposing to pressure ulcers and because the veteran is 
effectively bed or wheelchair bound.  

The veteran underwent VA aid and attendance examination in 
May 2006.  The examiner noted that the veteran appeared with 
fair posture in a wheelchair.  The examiner stated that the 
veteran had no motor sensory or motor function in both lower 
extremities, secondary to paraplegia.  The examiner cited the 
veteran's paraplegia, bowel and bladder dysfunction, advanced 
age, years of wheelchair use, bilateral shoulder problems, 
and history of colon cancer surgery that resulted in 
generalized weakness, as pathologies that affected the 
veteran's ability to ambulate, perform self care, or travel 
beyond the home or hospital.  The examiner stated that the 
veteran was dependant upon a power wheelchair for all 
locomotion and was very limited in transfers due to his left 
and right shoulder problems.  The examiner stated that the 
veteran was dependent upon others to assist in his transfers.  
The examiner stated that the veteran traveled in a van, with 
assistance from the veteran's wife.  The examiner determined 
that the veteran was unable to dress and undress himself, 
unable to attend to the wants and needs of nature, unable to 
walk unassisted, unable to keep himself ordinarily clean, 
unable to protect himself from hazard or danger, and had loss 
of bowel and bladder control.  Significantly, the examiner 
certified that the veteran requires the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care.  

At the time of the veteran's previous VA aid and attendance 
examination in March 2002, the veteran reported that his wife 
was doing more for him due to his progressive upper extremity 
problems and that he was becoming more and more dependent 
upon her.  The veteran and his wife reported that he and his 
wife are in contact with the providers in the VA Spinal Cord 
Clinic and that they call for consultation at least once per 
month in addition to visits.  The veteran reported that he 
and his wife were meticulous with his skin care and avoid any 
pressure sores.  The veteran reported that when he is in bed, 
he rolls to one side to allow his wife to place a net under 
him.  

By the existing award of additional aid and attendance 
allowance under 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 
3.350(h) subject to provisions of 38 C.F.R. § 3.552 (b)(2) on 
account of entitlement under subsection 38 U.S.C.A. § 1114(o) 
and being in need of regular aid and attendance, effective 
October 1, 1958, the first two criteria for a higher rate of 
SMC based on the need for higher level of aid and attendance 
are met.  The veteran is entitled to the compensation 
authorized under 38 U.S.C.A. § 1114(o), and the veteran meets 
the requirements of entitlement to the regular aid and 
attendance allowance.  The remaining criteria is that the 
veteran needs a "higher level of care" than is required to 
establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the veteran would require hospitalization, 
nursing home care, or other residential institutional care.  
At the time of the VA aid and attendance examination in May 
2006, the examiner certified that the veteran requires the 
daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care. 

The Board notes that while the record of VA aid and 
attendance examination in May 2006 contains a certification 
that the veteran requires the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home, or other institutional 
care, there is no statement as to the veteran's wife serving 
as a person to provide such services under the regular 
supervision of a licensed health care professional.  In 
testimony before the Board, the veteran and his wife 
described the daily personal health care services that the 
veteran's wife performs for the veteran.  Further, at the 
time of VA aid and attendance examination in March 2002, the 
veteran and his wife reported that they were in contact with 
the VA Spinal Cord Clinic and consult via telephone with the 
clinic at least once each month.  While the record of VA aid 
and attendance examination in March 2002 is dated over six 
years ago, there is no evidence that there has been a 
decrease in the veteran's health care requirements or contact 
with health care professionals.  

The Board finds that the preponderance of the evidence 
supports a finding that the veteran is in need of a higher 
level of care, provided on a daily basis by a person who is 
licensed to provide such services, or who provides such 
services under the regular supervision of a licensed health 
care professional.  38 U.S.C.A. §1114(r)(2); 38 C.F.R. § 
3.352. Accordingly, a higher rate of SMC on the basis of the 
need for higher level of aid and attendance of another person 
under 38 U.S.C.A. § 1114(r)(2) is warranted.


ORDER

A higher rate of SMC on the basis of the need for higher 
level aid and attendance is granted.

____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


